Citation Nr: 0704236	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-37 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a nervous 
condition.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active service from September 1951 to August 
1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from February and October 2005 rating decisions of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A June 2005 RO rating decision granted service connection for 
bilateral hearing loss and tinnitus.  The veteran did not 
appeal either the ratings or effective dates assigned for 
those conditions, so those claims have been resolved and are 
not before the Board.  See 38 C.F.R. § 20.200 (2006).  See, 
too, Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In April 2006, the Board received additional evidence from 
the veteran, and he waived his right to have it initially 
considered by the RO.  See Disabled American Veterans, et al 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  See also 38 C.F.R. §§ 20.800, 20.1304(c) (2006).

For good cause shown - the veteran's age, the Board advanced 
his case on the docket.  See 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.900(c) (2006).

Because the claim for service connection for sleep apnea must 
be further developed, it is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

The Board, however, will go ahead and decide the veteran's 
other claims for back and nervous conditions.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record does not show that a low 
back disorder was caused or made chronically worse by the 
veteran's active military service.

3.  A psychoneurosis was noted at the veteran's entry into 
active service.  The medical evidence of record does not show 
the condition to have been made chronically worse by his 
active military service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  The veteran clearly and unmistakably had a pre-existing 
nervous condition when entering the military, and it clearly 
and unmistakably was not chronically aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2006); VA O.G.C. Prec. Op. No. 3-2003 (July 16, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); see, too, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).



In this case, in letters of November 2004 and April 2005, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
he needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of and to 
submit any further evidence that was relevant to the claims.  
A more recent March 2006 letter informed him how disability 
ratings and effective dates are assigned and the type of 
evidence impacting those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records, VA 
outpatient treatment records from the facilities he 
identified, and treatment records from his private doctors.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.

The Board notes, as well, that the veteran was not afforded 
VA examinations as part of the development of his claims.  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).



But a claimant must show more than a current disability to 
trigger the duty to assist.  Rather, there also must be at 
least some probative suggestion of a causal connection 
between the disability and his military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link (or nexus) must be competent, meaning 
by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.  
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  However, here, the claims file contains no 
suggestion or other indication the veteran's current back 
condition or acquired mental disorder are associated with his 
active military service, despite his unsubstantiated 
assertions to the contrary.

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any concerns over the failure to readjudicate his 
claims after the March 2006 Dingess letter are rendered moot 
because the downstream disability rating and effective date 
elements of his claim are inconsequential.  So this error is 
harmless and does not prohibit consideration of his claims on 
the merits at this juncture.  See Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  
38 C.F.R. § 3.303(d).



Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.



Back condition

Certain chronic conditions, per se, including arthritis, will 
be presumed to have been incurred in service if manifested to 
a compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The February 1951 Report Of Examination For Induction 
reflects that the veteran's spine and other musculoskeletal 
system were assessed as normal upon his entry into active 
service.  The service medical records reflect no entries for 
complaints, findings, or treatment for any back-related 
complaints.  The August 1953 Report Of Examination For 
Release From Active Service reflects that his spine and other 
musculoskeletal system were assessed as normal.

The private treatment records on file show the earliest date 
on which the veteran sought treatment for a back disorder was 
in 1992 - keeping in mind his military service had ended 
many years prior, in 1953.  Records of P.A.P., M.D., contain 
a February 1992 note to the effect that the veteran presented 
with acute low back strain syndrome.  Dr. P's notes reflect 
no entry of any history of back problems prior to that date.  
The report of a December 1994 MRI examination showed advanced 
degenerative joint disease (i.e., arthritis) of the lumbar 
spine and facet osteoarthropathy bilaterally at L4-5.

None of Dr. P's records, or those of three other private 
doctors contain any notation to the effect that the veteran's 
back symptomatology started either during his active military 
service or, in the case of arthritis in particular, within 
the one-year presumptive period following his discharge.  
Further, neither do any of the treatment records reflect any 
comment or opinion to the effect that his back disorder is 
otherwise causally connected to his active military service.



In a March 2006 statement, the veteran asserts that he 
injured his back in Okinawa while serving as a mail clerk.  
But as already noted above, his service medical records do 
not document any such alleged injury - either in the way of 
a subjective complaint or objective clinical finding.  
Moreover, since his service medical records show in-patient 
treatment for a chronic ear infection, as well as outpatient 
treatment for acute maladies, there is no reason to believe 
his military medical records are incomplete.

The evidence of record shows the veteran to manifest a 
current back disability, but there is no evidence of that 
disability having manifested within one year of his 
separation from active service (for arthritis), or that it is 
otherwise causally related to his active military service.  
Thus, the preponderance of the evidence is against his claim 
on both a direct and presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Nervous Condition

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by service.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  The veteran's reported history of 
the pre-service existence of a disease or injury does not 
constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  38 U.S.C.A. § 1111; 
see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 C.F.R. § 3.304(b).



The Report Of Medical Examination For Induction reflects that 
the veteran's mental state was assessed as abnormal.  The 
examiner noted in Block 42 that the veteran "[h]as been in a 
position of responsibility and gets irritable at times of 
severe pressure.  Occasionally blows up."  A pre-existing 
condition of psychoneurosis, mild, transient, anxiety 
reaction, was noted.  Thus, the presumption of sound 
condition at entrance into service is rebutted.  See 
VA O.G.C. Prec. Op. No. 3-2003 (July 16, 2003) (indicating 
that in situations when this is not shown, VA has the 
responsibility of showing both that the condition clearly and 
unmistakably preexisted service and that it clearly and 
unmistakably was not aggravated by service beyond its natural 
progression).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be found to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).



In this particular case at hand, the veteran's service 
medical records contain no entries related to complaints, 
findings, or treatment for a nervous condition.  The August 
1953 Report Of Medical Examination For Release From Active 
Service indicates his mental state was assessed as normal 
(keeping in mind versus abnormal when entering the military).  
His military service ended in August 1953.

A November 2004 VA general psychiatric consult reflects that 
the veteran presented with complaints of decreased mood of 
several years duration, which he related was due to the 
stress of his own and his family's medical problems.  
He informed the examiner that he lived with his wife, who is 
10 years older than he is, and that she suffered from 
crippling arthritis.  He also related that he had a 
41-year-old daughter who was psychiatrically disabled from 
bipolar disorder.  He denied any previous psychiatric 
treatment.  The examiner rendered an Axis I diagnosis of 
depression disorder not otherwise specified, rule out mood 
disorder due to chronic pain, rule out major depression, 
single episode, moderate.

The consult reflects no notation to the effect that the 
veteran asserted any causal relationship between his symptoms 
and his active military service or that the examiner made any 
finding or expressed any comment or opinion to that effect.

First, in light of the fact that the service medical records, 
except for the report of the military induction examination, 
are entirely negative for any complaints or treatment for a 
nervous condition during active service, the medical evidence 
of record shows the veteran's pre-existing psychoneurosis did 
not increase in severity during his active service - 
certainly beyond its natural progression.

Moreover, as mentioned, the November 2004 psychiatry consult 
indicates the veteran had never sought treatment for any 
nervous condition prior to that time.  This is a span of more 
than 5 decades (51 years to be more exact) from the time of 
his separation from the military and that consultation.  And 
aside from this, none of his private doctors related his 
acquired mental disorder to his military service.  Instead, 
they linked the condition to several unfortunate 
circumstances that had confronted the veteran since service.  
There is no evidence of a medical nexus between his currently 
diagnosed acquired mental disorder and his military service.  
Thus, the preponderance of the evidence is against the claim 
in the absence of this necessary medical nexus evidence.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Moreover, since the preponderance of the evidence is against 
the claim, there is no reasonable doubt to resolve in the 
veteran's favor.  38 C.F.R. § 3.102; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a back condition is 
denied.

The claim for service connection for a nervous condition is 
denied.


REMAND

In his March 2006 statement in support of claim (VA Form 21-
4138), the veteran asserted that, with the benefit of 
hindsight, he believed he had experienced sleep apnea since 
he was in the military.  And as evidence of this, he 
indicated that he underwent surgery for a deviated nasal 
septum at the VA Medical Center (VAMC) in Boston, 
Massachusetts, during the 1950s - just after his military 
service ended in August 1953.  As part of the duty to assist 
him in developing this claim, VA must attempt to obtain these 
records.  See 38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).



Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Try and obtain the records of the 
veteran's purported treatment at the VAMC 
in Boston during the 1950s, including 
concerning the surgery he says he underwent 
for a deviated nasal septum.  Since that 
was so long ago, specifically request that 
any archived records also be checked to 
determine if any records concerning the 
veteran are maintained.

In the event these records are not 
obtained, the efforts exerted to obtain 
them, and the response of the VAMC 
in question should be fully documented and 
included in the claims file.  The veteran 
also must be apprised of this in accordance 
with 38 C.F.R. § 3.159(c)(2).

2.  Readjudicate the claim for service 
connection for sleep apnea in light of any 
additional evidence obtained.  If this 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it.

Thereafter, this case should be returned to the Board for 
further appellate consideration of this remaining claim.  The 
Board intimates no opinion as to the ultimate outcome of this 
claim.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


